                                                                     USDC
                Case 1:18-cv-09936-LGS Document 88 Filed 03/08/19 Page 1 of 3SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
                         EMERY CELLI BRINCKERHOFF & ABADY LLP DOC #:
RICHARD D. EMERY
ANDREW G. CELLI, JR.
                                                                     DATE FILED: 3/8/2019
MATTHEW D. BRINCKERHOFF                          ATTORNEYS AT LAW
JONATHAN S. ABADY                     600 FIFTH AVENUE AT ROCKEFELLER CENTER                     DIANE L. HOUK
EARL S. WARD                                         10TH FLOOR                                 JESSICA CLARKE
                                             NEW YORK, NEW YORK 10020
ILANN M. MAAZEL
HAL R. LIEBERMAN                                                                                 ALISON FRICK
                                                TEL: (212) 763-5000                           DAVID LEBOWITZ
DANIEL J. KORNSTEIN
                                                FAX: (212) 763-5001                           DOUGLAS E. LIEB
O. ANDREW F. WILSON
                                                 www.ecbalaw.com                             ALANNA KAUFMAN
ELIZABETH S. SAYLOR
KATHERINE ROSENFELD                                                                          EMMA L. FREEMAN
DEBRA L. GREENBERGER                                                                            DAVID BERMAN
ZOE SALZMAN                                                                                  ASHOK CHANDRAN
SAM SHAPIRO                                                                                  MICHELE YANKSON


                                                              March 7, 2019
    Via ECF

    Honorable Lorna G. Schofield
    United States District Judge
    Thurgood Marshall United States Courthouse
    40 Foley Square
    New York, NY 10007

                     Re: Doe v. The Trump Corporation, et al., No. 18 Civ. 9936

    Dear Judge Schofield,

            For the Plaintiffs, together with Kaplan Hecker & Fink LLP, and further to our letter of
    January 16, 2019 (ECF No. 69), we request a pre-motion conference on March 28, 2019 on
    Plaintiffs’ proposed motion to strike Exhibits 7-10 of Cynthia Chen’s affirmation in support of
    Defendants’ motion to dismiss the Amended Complaint, ECF No. 85 (“Chen Affirmation”).

           Extraneous evidence beyond a complaint is disfavored when considering a motion to
    dismiss. Four of Defendants’ exhibits should be excluded because Plaintiffs did not rely on them
    when drafting the Amended Complaint, they are irrelevant to that pleading, and there are
    questions as to their authenticity. Exhibits 7-9 of the Chen Affirmation are unsigned copies of
    the 2013, 2014, and 2016 ACN IBO agreements. These three agreements are not relied on in the
    Amended Complaint, have no bearing on whether Plaintiffs have stated a claim (despite
    obtaining a stay of discovery—Defendants raise arguments only appropriate at summary
    judgment in their motion to dismiss) and are not necessarily the agreements that Plaintiffs
    signed. Exhibit 10, a transcript of a YouTube video entitled ACN ON THE APPRENTICE,
    should also be struck because the Court cannot be certain that this is the clip of ACN appearing
    on The Celebrity Apprentice referenced in the Amended Complaint.

    Legal Framework

            “Generally, consideration of a motion to dismiss under Rule 12(b)(6) is limited to
    consideration of the complaint itself.” Faulkner v. Beer, 463 F.3d 130, 134 (2d Cir. 2006).
    Exceptions to this rule are only permitted where the extraneous documents in question are
    attached to the complaint as exhibits, are incorporated into the complaint by reference, or are so
          Case 1:18-cv-09936-LGS Document 88 Filed 03/08/19 Page 2 of 3
EMERY CELLI BRINCKERHOFF & ABADY LLP
Page 2

heavily “relie[d] . . . upon” that they are deemed “integral” to the Complaint. DiFolco v.
MSNBC Cable L.L.C., 622 F.3d 104, 111 (2d Cir. 2010). A document may only be deemed
“integral” when the Plaintiff has specifically relied on its terms—“mere notice or possession is
not enough.” Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002).

        Even if a document is “integral” to the complaint, it may not be considered on a motion
to dismiss under Rule 12(b)(6) unless it is clear (1) “on the record that no dispute exists
regarding the authenticity or accuracy of the document” and (2) that “there exist no material
disputed issues of fact regarding the relevance of the document.” Nicosia v. Amazon.com, Inc.,
834 F.3d 220, 231 (2d Cir. 2016). For example, a defendant may not attach a contract to its
motion to dismiss where “[n]othing in the Complaint or on the face of the [contract] indicates
that [Plaintiff] agreed to its terms.” Axiom Inv. Advisors, LLC by & through Gildor Mgmt., LLC
v. Deutsche Bank AG, 234 F. Supp. 3d 526, 536 (S.D.N.Y. 2017) (Schofield, J.).

       District Courts have the inherent authority to strike material inappropriately submitted in
support of a motion to dismiss under Rule 12(b)(6). In re UBS Auction Rate Sec. Litig., No. 08-
CV-2967, 2010 WL 2541166, at *16 (S.D.N.Y. June 10, 2010).

The Court Should Strike Exhibits 7, 8 and 9

        Plaintiffs did not rely on Exhibits 7, 8 and 9, they are not relevant, and there are questions
about their authenticity. These three Exhibits are unexecuted copies of the agreements that non-
party ACN allegedly required each of its Independent Business Owners (“IBOs”) to sign in the
years 2013 (Exhibit 7), 2014 (Exhibit 8), and 2016 (Exhibit 9). These agreements are, at best,
tangential to the allegations in the Amended Complaint, and Defendants’ uncited assertion that
Plaintiffs “rely heavily upon the terms and effect of the IBO contracts they entered into with
ACN,” ECF No. 84 at 6 n.2 (internal quotations marks and alterations omitted), is wrong.

        While Plaintiffs acknowledge that they “signed up” to serve as ACN IBOs, e.g.,
Amended Complaint, ECF No. 77 (“Am. Comp.”) ¶ 151, the terms of the IBO agreements are
irrelevant. Plaintiffs do not assert that ACN breached any agreement with Plaintiffs, and ACN is
not a party to this case. Rather, Plaintiffs allege that Defendants induced them to invest in ACN
through their campaign of deceptive statements which convinced Plaintiffs that ACN was a life-
changing business opportunity with little-to-no risk. Plaintiffs have not alleged that any Plaintiff
“decid[ed] to invest in [ACN] in reliance on [the agreements Defendants seek to attach],
Faulkner, 463 F.3d at 135, and the technical terms of these agreements with a non-party have no
bearing on whether Plaintiffs have adequately alleged Defendants’ fraud.

       For the same reasons, Exhibits 7, 8, and 9 should be struck because there are “material
disputed issues of fact regarding the relevance of the[se] document[s].” Nicosia, F.3d at 231. As
explained, Plaintiffs have alleged that Defendants’ misrepresentations—not the terms of ACN's
agreements— induced them to become IBOs. While Defendants imply that Plaintiffs’ reliance on
Defendants’ deceptive behavior was not reasonable in light of form disclaimers in the IBO
agreements, ECF No. 84 at 6, the relevance of these disclaimers is an issue of fact for discovery.
Defendants’ attempt to introduce factual defenses related to Plaintiffs’ reliance on Defendants’
fraud only underscores the agreements’ premature introduction.
            Case 1:18-cv-09936-LGS Document 88 Filed 03/08/19 Page 3 of 3
  EMERY CELLI BRINCKERHOFF & ABADY LLP
  Page 3

          Finally, it is not “clear on the record that no dispute exists regarding the authenticity or
  accuracy of the [IBO agreements].” Nicosia, 834 F.3d at 231. Exhibits 7, 8, and 9 are unsigned,
  and Plaintiffs have not made any allegations with respect to the terms of these agreements except
  the price they paid in order to become IBOs. Plaintiffs’ allegations with respect to one term in a
  twenty-term (Exhibits 7 and 8) or twenty-one term (Exhibit 9) agreement is not sufficient to
  make it clear “on the face of” the Amended Complaint or the contracts that these are the
  agreements Plaintiffs agreed to be bound by. Axiom Inv. Advisors, 234 F. Supp. 3d at 536.

  The Court Should Strike Exhibit 10

          This Court cannot rely on Exhibit 10 because it remains uncertain whether it is the
  transcript for the same YouTube Video Referenced in the Complaint. Paragraph 242 of the
  Complaint alleges that, upon hearing about ACN in mid-2016, Plaintiff Roe decided to “look up”
  ACN on YouTube. Am. Comp. ¶ 242. The Complaint then alleges the first thing that caught his
  eye was a “video of Trump from The Celebrity Apprentice.” Am. Comp. ¶ 242. The video is
  then described as “about eight minute[s],” with celebrity contestants presenting different pitches
  to sell ACN video phones, with an image of Donald Trump and Ivanka Trump standing next to
  the ACN founders and endorsing ACN, and with an image of Donald Trump continuing to stand
  alongside ACN’s founders as they spoke to the contestants. Am. Comp. ¶ 243.

          Based on this description, which contains no direct quotations, Defendants attach a
  transcript from a video entitled ACN ON THE APPRENTICE uploaded to YouTube in 2011.
  Defendants claim this video contains “substantially the same language” that Plaintiffs reference
  in the Amended Complaint. Chen Affirmation ¶ 13. But the similarity in content between the
  transcript attached and the video described in the Amended Complaint is not appropriate grounds
  for the transcript’s consideration on a motion to dismiss. A cursory YouTube search of “ACN
  on the Apprentice” yields over a dozen videos, almost all of which are four to nine years old.1
  Many of these clips are around eight minutes.

          Plaintiffs also allege that ACN viewed its appearances on The Apprentice as a major
  promotional opportunity and that ACN included select clips of its appearance as part of its own
  marketing materials. Am. Comp. ¶¶ 171, 175, 263. It is at least plausible, if not likely, that
  multiple promotional clips of ACN on The Celebrity Apprentice, with similar images of
  Defendants with ACN executives, have been available on the internet in the last ten years since
  ACN’s first appearance on the show. Due to the uncertainty as to whether Exhibit 10 is the
  actual video referenced in the Complaint, it is not “clear on the record that no dispute exists
  regarding the authenticity or accuracy of the document,” and it should not be considered in
  connection with Defendants’ motion to dismiss. Nicosia, 834 F.3d at 231.

It is ORDERED that Defendants shall file a letter response, not to exceed three pages, by March 13, 2019.

Dated: March 8, 2019
       New York, New York
